Title: From George Washington to the Officials of Fredericksburg, Virginia, 9 April 1791
From: Washington, George
To: Officials of Fredericksburg, Virginia



Gentlemen,
[Fredericksburg, Va., 9 April 1791]

At all times flattered by the esteem, and grateful for the good wishes of my fellow citizens I am particularly so when to my

respect for their public worth is united the endearment of private acquaintance—in this regard I have the pleasure to receive your congratulatory address on my arrival in Fredericksburg, and, thanking you with sincerity for the sentiments it expresses, I desire to assure you of the affectionate gratitude which they inspire.

G. Washington

